ROBERT L. BLAND, Judge.
Claimant asserts a claim for $69.86 against the West Virginia board of education for merchandise duly purchased and delivered to the West Virginia state college at Institute, in the year 1945. The claim consists of four invoices, as follows:
March 21 ______$44.06
April 18 __ 6.70
July 25 _ 11.00
October 10 _ 8.10
The college failed and neglected to transmit invoices for payment of the bills rendered by claimant until after the then current appropriations had expired and reverted to the state treasury, and claimant has all the while been deprived of the money justly due it. In its petition addressed to this court claimant says: “We just can’t understand why the business department of West Virginia College cannot have some system that would keep track of these invoices and compel clerks to present them for payment within a reasonable length of time.” The negligence exhibited in this case constitutes a reflection upon the integrity of the state and should not be allowed to pass unnoticed. The claim is concurred in by the governmental agency involved and its payment approved by the attorney general of the state. It is manifestly a meritorious claim *185and one for which the Legislature should make appropriation.
An award is therefore made in favor of claimant Brod-head-Garrett Company for the sum of sixty-nine dollars and eighty-six cents ($69.86).